                                                                           -   - - - · - - ----··---------~------------                  ---·--·---------·--
    ,                                                                                                                                                            r"'")   .~·~



-       AO 2458 (Rev. 02/08/2019) Judgment in a Criminal Petty Case (Modified)                                                                     Page 1 of 1   ·_:) .-}-.



                                            UNITED STATES DISTRICT COURT
                                                       SOUTHERN DISTRICT OF CALIFORNIA

                              United States of America                                     JUDGMENT IN A CRIMINAL CASE
                                         v.                                                (For Offenses Committed On or After November 1, 1987)


                               Wilian Vasquez-Bravo                                        Case Number: 3:19-mj-21108

                                                                                          Scott Pactor
                                                                                          Defendant's Attorney


        REGISTRATION NO. 83659298
        THE DEFENDANT:
         IZI pleaded guilty to count(s) 1 of Complaint
                                                     --~-------------------------~

         D was found guilty to count( s)
              after a plea of not guilty.
              Accordingly, the defendant is adjudged guilty of such count(s), which involve the following offense(s):

        Title & Section                   Nature of Offense                                                                 Count Number(s)
        8:1325                            ILLEGAL ENTRY (Misdemeanor)                                                        1

         D The defendant has been found not guilty on count(s)
                                                               --------------------
         0 Count(s)                                               dismissed on the motion of the United States.
                            -----------------~



                                                    IMPRISONMENT
               The defendant is hereby committed to the custody of the United States Bureau of Prisons to be
        imprisoned for a term of:

                                        1~, TIME SERVED                                D _ _ _ _ _ _ _ _ _ _ days

         IZI Assessment: $10 WAIVED IZI Fine: WAIVED
         IZI Court recommends USMS, ICE or DHS or other arresting agency return all property and all documents in
         the defendant's possession at the time of arrest upon their deportation or removal.
         D Court recommends defendant be deported/removed with relative,                            charged in case


             IT IS ORDERED that the defendant shall notify the United States Attorney for this district within 30 days
        of any change of name, residence, or mailing address until all fines, restitution, costs, and special assessments
        imposed by this judgment are fully paid. If ordered to pay restitution, the defendant shall notify the court and
        United States Attorney of any material change in the defendant's economic circumstances.

                                                                                        Tuesday, March 5, 2019
                                                                                        Date of Imposition of Sentence

                      1   i .~· .n ('-..\L:"--
                       l/ · i,~·:,Y._
                                     ~, .~ ~:    i
        Received
                      ousM
                                                                   FILED
                                                                   MAR 0 5 2019
                                                         CLERK, U.S. DISTRiCT COURT
        Clerk's Office Copy                          ~~UTHERN DISTRICT OF CALIFORNIA                                                  3:19-mj-21108
                                                                                    DEPUTY
